Notice of Pre-AIA  or AIA  Status
 	The present application 17/089,851, filed on 11/5/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to Amendment
Claims 1-25 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 9/5/2022.
Drawings
The Drawings filed on 11/5/2020 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2022; 11/5/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, PTO-1449 mailed on 6/24/2022.



Response to Arguments
Applicant’s arguments at page 10-20 with respect to claim(s) 6-8,10 have been
considered, for examiners’ response, see discussion below:
a)  At page 12-13, claim 1, applicant argues:
	“Lu, in view of Jin, does not disclose the limitation “adding, by the one or more processor, the vent information and metadata associated with the event information to an event log buffer operating in a memory of the node”
Examiner’s response:
	As to the above argument (a), as best understood by the examiner, the prior art of Lu teaches on-line transaction log  particularly transaction log record(s) written as a ring-buffer transaction log preallocating storage space for the transaction log as detailed in fig 8, it is noted that the prior art of Lu teaches transaction identifier or transaction ID corresponds to metadata associated with the transaction log record(s) Lu: 0113-0114, fig 8.  It is however, noted that Jin is directed to data structure particularly memory buffer stores log records (Jin: Abstract).  The prior art of Jin teaches log optimization including creating recovery information (Jin: 0020-0021).  
 	It is further noted that Lu does not teach “log sequence number matching a recovery log sequence, sequence number less than or equal to the first log”, although Lu teaches transactional log records for each node and maintain transaction log records with respect to checkpoint at regular time intervals including recovery operation (Lu: 0089,0096).  On the other hand, Jin teaches “log sequence number matching a recovery log sequence, sequence number less than or equal to the first log” (Jin: 0048-0049,0057, fig 4, 0064, 0066, fig 6 – Jin teaches transaction log records particularly type of log records classifying into “undo”, ”redo”, and like, and each transaction record identified with transaction ID and each log record identified with “log ID” as defined fields in the log data structure, further each type of log record associated with “log sequence number or LSN indicating respective type of log record  for the transaction log operation as detailed in 0057, fig 4, the prior art of Jin teaches creating log records, linking log record types based on the transaction, also supports log record page being updated along with the link information with respect to log sequence numbers thereby avoiding duplicate log records, further Jin also supports log deletion  ie., delete the log records stored in the log buffer unit after comparing with the data page stored in the page buffer.
b)  At page 14-15, claim 1, applicant argues:
	The combination of Lu, Jin does not disclose limitation “receiving, by the one or more processors, a first log sequence number matching a recovery log sequence number corresponding to flushing of recovery informati8n from a recovery log buffer of the node”.
Examiner’s response:
	As to the above argument (b),the prior art of  Lu teaches node failures, log entries, mirrored logging between nodes as part of the recovery process; the prior art of Lu also teaches identifying log records and log back up to date using the logs of the new log entries, identifying and performing log recovery operations.  The prior art of Lu teaches one specific scenario of transactions to roll back restart timeline for identified node identifying checkpoints in order to recovery  as detailed in (Lu fig 8, fig 13, 0096,0101).  It is however, noted that Lu, Jin do not teach “flushing the recovery log buffer information with a log sequence number”, although Jin teaches log sequence number less than or equal to the first log sequence number (Jin: Jin: 0048-0049,0057, fig 4, 0064, 0066, fig 6).  On the other hand, Lee disclosed “flushing the recovery log buffer information with a log sequence number” (Lee: 0021, 0023, 0026, fig 1, fig 3 – Lee teaches log buffer flushing after transaction(s) completed, the prior art of Lee teaches processing transactions in a database management system supporting transaction logs particularly transaction log buffering technique that enables transaction changes data and creates an undo log entry and performs to ensure consistency of a main memory) 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention flushing transaction log buffers of Lee et al., into users of Lu, Jin because that would have allowed uses of Lu, Jin to use log buffers corresponding to the transaction(s) and after transaction completed, log buffered may be flushed to improve performance of  database main memory, while guarantee reliability of the system *Lee: 0014-0015)
c)  At page 16-17, claim 1, applicant argues:
	The combination of Lu,Jin does not disclose “responsive to determining at least some of the event information including in the event log buffer corresponds to a log sequence number less than or equal to the first log sequence number……..
Examiner’s response:
	As to the above argument (c), as best understood by the examiner, prior art of  Lu teaches ringbuffer transaction log records stored on a local disk drive, while each log transaction record entries contain checkpoint log indicating all transactions maintained in the database, Lu: 0089, 0113-0114, fig 8..  It is however, noted that Lu does not teach “log sequence number matching a recovery log sequence, sequence number less than or equal to the first log”, although Lu teaches transactional log records for each node and maintain transaction log records with respect to checkpoint at regular time intervals including recovery operation (Lu: 0089,0096).  On the other hand, Jin teaches “log sequence number matching a recovery log sequence, sequence number less than or equal to the first log” (Jin: 0048-0049,0057, fig 4, 0064, 0066, fig 6 – Jin teaches transaction log records particularly type of log records classifying into “undo”, ”redo”, and like, and each transaction record identified with transaction ID and each log record identified with “log ID” as defined fields in the log data structure, further each type of log record associated with “log sequence number or LSN indicating respective type of log record  for the transaction log operation as detailed in 0057, fig 4, the prior art of Jin teaches creating log records, linking log record types based on the transaction, also supports log record page being updated along with the link information with respect to log sequence numbers thereby avoiding duplicate log records, further Jin also supports log deletion  ie., delete the log records stored in the log buffer unit after comparing with the data page stored in the page buffer.
	Examiner applies above arguments to claims 2-8, 10-16,18-20 depend from claim 1,9,17.
d)  At page 17-189, claim 22,24, applicant argues:
	The combination of Lu,Jin does not teach “determining….a last event notification delivered to a sink of the storage system……….”

Examiner’s response:
	As to the above argument (d), as best understood by the examiner,  the prior art of Lu teaches log transaction with respect to each node and identifying for example identifying failure node and completed transaction are saved and incomplete  transactions are aborted while tracking transaction log (Lu: 0092-0095).  It is noted that the prior art of Lu also teaches logical organization of the all transaction log(s) with respect to transactions are stored chronological order by the log storage manager (element 120) (Lu: 0120-0121).  The prior art of Lu specifically teaches watchdog system used in monitoring node failure and/or alive particularly during node failure fault discovery process is implemented is known as “VP protocol” (Lu: 0092), further Lus also tracks status of the node(s) that including rolled back to a last saved position, completed transactions, incomplete transaction and like as detailed in 0095.,
	Examiner applies above arguments to claims 23,25 depend from claim 22,24.












Statutory Review under 35 USC § 101
Claims 1-8,22-23 are directed to a method and have been reviewed.
 	Claims 1-8,22-23 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
Claims 9-16 are directed to  A computer program product for fault tolerance in delivery of event information of nodes within a computer node cluster, the computer program product: have been reviewed
 	Claims 9-16 appear to be statutory, as computer program product includes hardware (at least one memory) as disclosed in ¶ 0055-0058, 0063-0064, fig 4 of the applicant’s specification referring to physical processor(s)
Claims 17-21,24-25 are directed to A computer system for fault tolerance in delivery of event information of nodes within a computer node cluster, the computer system and have been reviewed
 	Claims 17-21,24-25 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0055-0058, 0063-0064, fig 4 of the applicant’s specification referring to physical processor cores



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., (hereafter Lu), US Pub.No. 2007/0220059 published Sep,2007 Jin et al., (hereafter Jin), US Pub.No. 2011/0072207 published Mar,2011 in view of Lee et al., (hereafter Lee), US Pub.No. 2015/0149704

As to claim 1,9,17  Lu teaches a system which including “A method for fault tolerance in delivery of event information within a computer cluster of nodes, the method comprising ( fig 2, fig 3a, 0049, 0055 – Lu teaches database nodes in a distributed client environment supporting fault tolerance where each node stores same volume of data and processing load as every other node);
 	“determining, by one or more processors, (fig 2, element 31 – processor)  event information associated with file system activity performed by a node of a computer cluster of nodes” (Lu: 0013, 0022, 0117-0118, fig 10 – Lu teaches database transaction activity log files particularly defining transaction log file data structure, as each node configured into  paired node to receive a log record, furthermore Lu teaches log storage data processing node in a node memory associated with log file transaction operations, event information corresponds to log transaction activity);
 	“adding, by the one or more processors, (fig 2, element 31 – processor)   the event information to an event log buffer in memory and metadata associated with the event information, in a memory of the node” (Lu: 0113-0114, fig 8 – Lu teaches on-line transaction log  particularly transaction log record(s) written as a ring-buffer transaction log preallocating storage space for the transaction log as detailed in fig 8, it is noted that the prior art of Lu teaches transaction identifier or transaction ID corresponds to metadata associated with the transaction log record(s)) ;
 	“receiving, by the one or more processors,(fig 2, element 31 – processor) a first log , a recovery log corresponding to flushing of recovery information from a recovery log buffer of the node” (fig 8, fig 13, 0096,0101 – Lu teaches node failures, log entries, mirrored logging between nodes as part of the recovery process; the prior art of Lu also teaches identifying log records and log back up to date using the logs of the new log entries, identifying and performing log recovery operations.  The prior art of Lu teaches one specific scenario of transactions to roll back restart timeline for identified node identifying checkpoints in order to recovery  as detailed in fig 13;
 	determining, by the one or more processors, (fig 2, element 31 – processor)    the event information included in the event log buffer (Lu: 01170118, 0123 – Lu teaches log file data structure with respect to log entries updates to the online log particularly each individual log file index points to each separate log file, also Lu teaches ringbuffer log activity with respect to log write, “copy log  and like having a log sequence” (Lu: 0013,0017); and
 	“responsive to determining at least some of the event information included in the event log buffer corresponds to a log flushing, by the one or more processors, the event information having corresponding log sequence from the event log buffer to disk storage” (Lu: 0089, 0113-0114, fig 8 – Lu teaches ringbuffer transaction log records stored on a local disk drive, while each log transaction record entries contain checkpoint log indicating all transactions maintained in the database).  It is however, noted that Lu does not teach “log sequence number matching a recovery log sequence, sequence number less than or equal to the first log”, although Lu teaches transactional log records for each node and maintain transaction log records with respect to checkpoint at regular time intervals including recovery operation (Lu: 0089,0096).  On the other hand, Jin teaches “log sequence number matching a recovery log sequence, sequence number less than or equal to the first log” (Jin: 0048-0049,0057, fig 4, 0064, 0066, fig 6 – Jin teaches transaction log records particularly type of log records classifying into “undo”, ”redo”, and like, and each transaction record identified with transaction ID and each log record identified with “log ID” as defined fields in the log data structure, further each type of log record associated with “log sequence number or LSN indicating respective type of log record  for the transaction log operation as detailed in 0057, fig 4, the prior art of Jin teaches creating log records, linking log record types based on the transaction, also supports log record page being updated along with the link information with respect to log sequence numbers thereby avoiding duplicate log records, further Jin also supports log deletion  ie., delete the log records stored in the log buffer unit after comparing with the data page stored in the page buffer.
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention log records stored in memory buffer particularly defining log record types in the log transaction of Jin into database log transaction records maintaining ongoing transaction operations of Lu et al., because both Lu, Jin teaches log transaction records maintained  (Lu: Abstract; Jin: Abstract), both Lu,Jin teaches transaction recovery operations (Lu: fig 13,0097-0098; Jin: fig fig 6, 10, element 1009, 0061-0062) and they both Lu, Jin are from the same field of endeavor.  Because both Lu,Jin teaches log transaction records, it would have been obvious to one of the ordinary skill in the art substitute and/or modify one method with the other particularly defining log data structure to define specific log sequence number associated with log record types such as “redo”, “undo”, and like, (further the log sequence number fields such as timestamp, sequence number, LogID and other fields is part of the log data structure), it would have advantage to indicate specific log sequence corresponding to the location to either change, update and/or modify  in order to optimize log transaction with respect to storage space, performance (Jin: 0013-0015)
	It is however, noted that Lu,Jin do not teach “flushing the recovery log buffer information with a log sequence number”, although Jin teaches log sequence number less than or equal to the first log sequence number (Jin: Jin: 0048-0049,0057, fig 4, 0064, 0066, fig 6).  On the other hand, Lee disclosed “flushing the recovery log buffer information with a log sequence number” (Lee: 0021, 0023, 0026, fig 1, fig 3 – Lee teaches log buffer flushing after transaction(s) completed, the prior art of Lee teaches processing transactions in a database management system supporting transaction logs particularly transaction log buffering technique that enables transaction changes data and creates an undo log entry and performs to ensure consistency of a main memory) 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention flushing transaction log buffers of Lee et al., into users of Lu, Jin because that would have allowed uses of Lu, Jin to use log buffers corresponding to the transaction(s) and after transaction completed, log buffered may be flushed to improve performance of  database main memory, while guarantee reliability of the system *Lee: 0014-0015) 

As to claim 2,10,18, the combination of Lu, Jin disclosed:
 	Lu disclosed “in response to determining a lack of correspondence between the event information included in the event log buffer and log sequence,(fig 7A-7B, Lu teaches ring buffer maintaining the transactional log records also store log entry sequence)  sending, by the one or more processors,(fig 2) a confirmation response to the recovery log buffer,(Lu: 0096-0099 – Lu teaches recovery operation) initiating flushing of recovery information included in the recovery log buffer, without performing a flushing of event information from the event log buffer” (Lu: 0099-0100).  On the other hand, Jin disclosed “log sequence numbers less than or equal to the first log sequence number” (Jin: 0048-0051 – Jin teaches log sequence number associated with the log record data fields in processing rollback operations, redo log operation and undo log operation where page ID, Log type are compared with the respect to CLR log records).

As to claim 3,11,19 the combination of Lu,Jin disclosed:
 	sending, by the one or more processors, (Lu: fig 2) the event information of at least one file system activity performed on the node that has been flushed to disk storage to a sink, in response to detecting a fault state of the node of the computer cluster of nodes” (Lu: 0012-0013,0023, 0047).

As to claim 4,12 the combination of Lu,Jin disclosed “wherein the event information includes metadata corresponding to a particular file system activity performed on the node of the computer node cluster” (Lu: fig 2-3, 0058-0059).

As to claim 5,13 the combination of Lu,Jin disclosed “wherein a respective node of the computer node cluster includes a producer, and a message queue as a sink, and wherein the sink is an event notification access repository external to the computer node cluster” (Lu: fig 5a-5b, 0082-0083)..

As to claim 6,14 the combination of Lu,Jin disclosed “wherein a respective node of the computer node cluster includes a producer,(Lu: fig 1)  and an event log file on persistent storage as a sink (Lu: 0019, 0021), and wherein the sink is an event notification access repository external to the computer node cluster” (Lu: fig 1-2, 0047, 0064)

As to claim 7,15,  the combination of Lu, Jin disclosed “wherein a respective event activity performed on the node of the computer node cluster (Lu: fig 1-2) receives a log number uniquely corresponding to the event information associated with the respective event activity” (Lu: 0015,0021,0083-0084).  On the other hand, Jin disclosed “log sequence number uniquely corresponding to the event information” (0048-0049)

As claim 8,16,21 the combination of Lu, Jin disclosed:
 	“flushing, by the one or more processors,(Lu: fig 2) the event information having corresponding log sequence from the event log buffer to an event log on disk storage” (0015-0016); and flushing, by the one or more processors, the recovery information to a recovery log on disk storage(Lu: 0097-0099, 0153), subsequent to the flushing of the event information having corresponding log sequence to the event log on disk storage” (Lu: 0120-0123).  On the other hand, Jin disclosed “log sequence number uniquely corresponding to the event information” (0048-0049)

As to claim 20,  the combination of Lu,Jin disclosed:
 	“wherein a respective event activity performed on the node of the computer node cluster (Lu: fig 1-2) generates an log sequence for the event log buffer that matches an associated with recovery information of the recovery log buffer of the node, for a same respective event activity” (0096-0097,0101).  On the other hand, Jin disclosed “log sequence number uniquely corresponding to the event information” (0048-0049)














Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over        Lu et al., (hereafter Lu), US Pub.No. 2007/0220059 published Sep,2007 in view of Jin et al., (hereafter Jin), US Pub.No. 2011/0072207 published Mar,2011

As to claim 22,24, Lu teaches a system which including “ A method for replaying undelivered event information due to a fault state of a node within a computer node cluster, the method comprising” (fig 1-2, 0090-0091, 0092-0094 – Lu teaches detecting node failure process and failure recovery operation maintaining log transaction records):
 	“determining, by one or more processors” (fig 2, element 31 – processor)  - , a fault state of a first node of a computer node cluster of a storage system” (LU: 0045,0047 – Lu teaches computer node cluster processing log transactions, further identifying failure nodes associated with the fault tolerance and available nodes);
 	“accessing, by the one or more processors, (fig 2, element 31 – processor)  event information of events performed on the first node of the computer node cluster of a storage system, stored on an event log residing in persistent storage, wherein the event information is uniquely identified by a log sequence corresponding to an event activity performed on the node, (Lu: 0117, 0118, 0123 – Lu teaches log file data structure with respect to log entries updates to the online log particularly each individual log file index points to each separate log file) and “wherein an event notification includes delivery of the event information of the event activity” (Lu: fig 5a-5b, 0082-0083); 
	“determining, by the one or more processors, (fig 2, element 31 – processor)  “a last event notification delivered to a sink of the storage system, wherein the sink is a receiving repository of a plurality of event notifications of the storage system” (Lu: 0092-0095 – Lu teaches log transaction with respect to each node and identifying for example identifying failure node and completed transaction are saved and incomplete  transactions are aborted while tracking transaction log);
 	“identifying, by the one or more processors, (fig 2, element 31 – processor)  one or more event notifications of the last event notification delivered to the sink” (Lu: 0095-0096, 0100 – Lu teaches transaction log records, identifying incomplete transactions, failures between node delivering and/or restoring transactions missed on identified node); and
 	“replaying, by the one or more processors” (fig 2, element 31 – processor) the one or more event notifications with the last event notification delivered to the sink, from the event log to the sink of the storage system” (Lu: 0095-0096,0127-0129).  On the other hand, Jin disclosed “log sequence numbers less than or equal to the first log sequence number” (Jin: 0048-0051 – Jin teaches log sequence number associated with the log record data fields in processing rollback operations, redo log operation and undo log operation where page ID, Log type are compared with the respect to CLR log records).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention log records stored in memory buffer particularly defining log record types in the log transaction of Jin into database log transaction records maintaining ongoing transaction operations of Lu et al., because both Lu, Jin teaches log transaction records maintained  (Lu: Abstract; Jin: Abstract), both Lu,Jin teaches transaction recovery operations (Lu: fig 13,0097-0098; Jin: fig fig 6, 10, element 1009, 0061-0062) and they both Lu, Jin are from the same field of endeavor.  Because both Lu,Jin teaches log transaction records, it would have been obvious to one of the ordinary skill in the art substitute and/or modify one method with the other particularly defining log data structure to define specific log sequence number associated with log record types such as “redo”, “undo”, and like, (further the log sequence number fields such as timestamp, sequence number, LogID and other fields is part of the log data structure), it would have advantage to indicate specific log sequence corresponding to the location to either change, update and/or modify  in order to optimize log transaction with respect to storage space, performance (Jin: 0013-0015)

As to claim 23,25 the combination of Lu, Jin disclosed:
 	“wherein the sink is an event notification access repository external to the computer node cluster” (0064-0066, 0084-0085,0089).


Conclusion

The prior art made of record
				a.  	US Pub. No.  	2007/0220059
				b. 	US Pub. No. 		2011/0072207
				c. 	US Pub. No. 		20150149704



		
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure








Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.












THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.












 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154